k-logo.jpg [k-logo.jpg]
Exhibit 10.1


 


AGREEMENT


This Agreement (“Agreement”) is entered into by and between Fareed A. Khan
(“Employee”), and Kellogg Company, a Delaware corporation (“Kellogg”), together
with its subsidiaries, divisions, affiliates and successors, the (“Company”).
1.Employee’s Departure Date. Employee’s last day of active employment (“Last Day
of Work”) will be June 30, 2019, with a “Departure Date” of July 1, 2019. Except
as otherwise expressly provided in this Agreement, Employee acknowledges that as
of 11:59 p.m. on the Departure Date, Employee’s participation will cease in all
of the benefit plans of the Company. Employee will be entitled to receive
benefits, including any right to exercise any conversion privileges, that are
vested and accrued prior to the Departure Date pursuant to the terms and
conditions of the Company’s benefit plans and programs.
2.Consideration. In consideration for Employee entering into this Agreement and
fully abiding by its terms, and assuming Employee has not revoked this Agreement
as described in Paragraph 24 below, Kellogg agrees to provide Employee with the
following:
(a).Benefits. Employee will receive severance compensation and benefits pursuant
to the terms and conditions of the Kellogg Company Severance Benefit Plan (the
“Plan”) as in effect on the Departure Date. Employee represents and warrants
that Employee has read the Plan and understands its application and meaning.
For purposes of the Plan, Kellogg and Employee agrees that as of the Departure
Date Employee is a Senior Executive (as that term is defined in the Plan) and,
accordingly, Employee will be entitled to receive a severance pay benefit under
the Plan equal to two years of pay (as that term is defined in the Plan) to be
paid in bi-weekly installments over a two-year period beginning on the day
following the Departure Date (the “Agreement Period”).
(b).AIP Bonus. Employee will be eligible to receive a prorated AIP bonus for
2019 pursuant to the terms and conditions of the Kellogg Company Annual
Incentive Plan. The 2019 bonus will be based on the Target Bonus established for
Employee for 2019, based on actual performance of the business. The 2019 award
shall be prorated for the number of calendar days actively employed (i.e., the
number of days employed prior to the Departure Date) during 2019. The pro-rated
2019 AIP will be paid at the same time payment is made to other AIP recipients.
Employee acknowledges that the Company reserves the right to modify or terminate
the Annual Incentive Plan for actively working salaried employees, including the
elements and factors used to determine payout, at any time, and that Employee
will be subject to any such changes in the same manner as those changes apply to
actively working salaried employees of the Company.
(c).Executive Performance Plan (EPP). Employee will be eligible for a pro-rata
payout of the 2017-2019 EPP based on the portion of the performance period that
began on 1/1/17 and ends on the Departure Date. Payout is based on actual
performance as determined by the Compensation & Talent Management Committee, and
will be paid at the time other participants




- 1 -


Kellogg Company / Corporate Headquarters
One Kellogg Square / P.O. Box 3599 / Battle Creek, Michigan 49016-3599 (269)
961-2000



--------------------------------------------------------------------------------



receive their payouts. Employee will not be eligible for and will not receive an
EPP award payout for the 2018-2020 EPP and the 2019-2021 EPP.
(d).Stock Options/RSUs. Employee will continue to vest in all outstanding stock
option and RSU awards during the Agreement Period. Employee will have 3 months
after the end of the Agreement Period or the original option expiration date,
whichever is earlier, to exercise any remaining vested options. Any equity that
is unvested as of the last day of the Agreement Period, shall be forfeited.
Employee will not be eligible for new awards of stock options or RSUs made at
any time after the Departure Date.
(e).Health & Welfare Benefits.
(i).    Medical, prescription drug, dental, and vision insurance coverage will
end as of the Departure Date. Employee and Employee’s eligible dependents will
be eligible to continue that coverage under COBRA. Employee shall pay the same
amount for this coverage as actively working salaried employees of the Company.
Premium contributions will be billed and must be paid on a monthly basis.
Failure to timely pay required premiums will result in termination of the
coverage.
(ii).    Employee shall pay the same amount for this coverage as actively
working salaried employees of the Company, and shall make all required premium
contributions for this coverage during the Agreement Period. At the end of the
Agreement Period, Employee will have the option to convert the group coverage to
individual coverage. Premium contributions will be billed and must be paid on a
monthly basis. Failure to timely pay required premiums will result in
termination of the coverage.
The coverage made available to Employee and Employee’s eligible dependents will
be the same coverage made available to actively working salaried employees,
except that Company contributions are not made to the health savings accounts of
employees who are receiving severance benefits. Employee acknowledges that the
Company reserves the right to amend, modify or terminate the health and welfare
benefits it makes available to employees at any time, and that Employee will be
subject to any such changes.
(f).    Other. Employee will remain eligible for the standard executive
financial planning benefit through the Agreement Period. Employee acknowledges
that the Company reserves the right to amend, modify or terminate the executive
financial planning benefit available to executive employees at any time, and
that Employee will be subject to any such changes. Employee will be eligible for
12 months of outplacement assistance beginning on the Departure Date. Employee
will be paid for any unused, accrued vacation in a lump sum within 30 days
following the Departure Date. Employee will be reimbursed for all expenses
incurred before the Departure Date that are submitted and approved in accordance
with applicable Company policy.
3.No Other Compensation or Benefits Owing. Employee acknowledges and agrees
that, except as otherwise expressly provided in this Agreement, Employee is not
and will not be due any other compensation or benefits whatsoever from the
Company, that the Company has paid Employee in full for any and all hours worked
up to and through the date of this Agreement, and the Company shall have no
further obligations of any kind or nature to Employee. Notwithstanding the
foregoing, the language in




- 2 -


Kellogg Company / Corporate Headquarters
One Kellogg Square / P.O. Box 3599 / Battle Creek, Michigan 49016-3599 (269)
961-2000



--------------------------------------------------------------------------------



this paragraph is not intended to operate as a waiver or relinquishment of any
pension plan and/or 401k plan benefits that are vested, the eligibility and
entitlement to which shall be governed by the terms of the applicable written
plan.
4.Tax Liability, Withholding & Offsets. Employee acknowledges and agrees that:
(a).Usual and customary withholding for tax purposes and any other withholdings
required by law will be withheld from any payments made to Employee pursuant to
this Agreement, to the extent required by law;
(b).All tax liability, with respect to any and all payments or services received
by Employee under this Agreement (other than employer withholding and employer
payroll taxes) will be Employee’s responsibility; and
(c).This Agreement does not cancel or alter in any way Employee’s obligation to
reimburse or repay amounts Employee owes to the Company under any program or
policy, including but not limited to, Company credit card, vacation, short-term
disability overpayments, tuition reimbursement, relocation, and tax equalization
policies, and Employee agrees that the Company may reduce the severance pay owed
to Employee under this Agreement in satisfaction of the amount Employee owes the
Company under such policies or programs.
5.No Other Representations. Employee represents and warrants that no promise or
inducement has been offered or made except as set forth in this Agreement and
that Employee is entering into and executing this Agreement without reliance on
any statement or representation not set forth within this Agreement by the
Company, or any person(s) acting on its behalf.
6.Non-Assignment of Rights. Employee represents and warrants that Employee has
not sold, assigned, transferred, conveyed or otherwise disposed of to any third
party, by operation of law or otherwise, any action, cause of action, debt,
obligation, contract, agreement, covenant, guarantee, judgment, damage, claim,
counterclaim, liability or demand of any nature whatsoever relating to any
matter covered in this Agreement.
7.Non-Compete. In further consideration of the foregoing, Employee agrees that
during the Agreement Period, Employee shall not, without the prior written
consent of the Chief Legal Officer of Kellogg:
(a).Directly or indirectly, accept any employment, consult for or with, or
otherwise provide or perform any services of any nature to, for or on behalf of
any person, firm, partnership, corporation, or other business or entity that
sells or markets any of the products listed below (the “Restricted Products”) or
any retailer that sells a private label version of any of the Restricted
Products in the geographic area described below (the “Geographic Area”); or
(b).Directly or indirectly, permit any business, entity or organization which
Employee, individually or jointly with others, owns, manages, operates, or
controls, to engage in the manufacture, production, distribution, sale or
marketing of any of the Restricted Products in the Geographic Area.




- 3 -


Kellogg Company / Corporate Headquarters
One Kellogg Square / P.O. Box 3599 / Battle Creek, Michigan 49016-3599 (269)
961-2000



--------------------------------------------------------------------------------



The Restricted Products are: ready to eat cereal, cereal bars, toaster pastries,
granola bars, health and wellness/nutrition bars, meal replacement bars,
cookies, crackers, crisps, including but not limited to, potato crisps and corn
crisps, savory snacks, salty snacks, potato sticks, trail mix, crispy
marshmallow squares, fruit bars, frozen breakfast (including frozen waffles and
frozen pancakes), breakfast sandwiches, veggie foods, frozen meals and granola.
The Geographic Area is any country in the world where the Company manufactures,
produces, distributes, sells or markets any of the Restricted Products at any
time during the two-year period after the Departure Date.
If any restriction set forth in this Paragraph 7 is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend over the maximum period of
time, range of activities or geographic area as to which it may be enforceable.
8.Non-Solicitation. In further consideration of the foregoing, Employee agrees
that for the two year period following the Departure Date, Employee will not,
without the prior written consent of the Chief Legal Officer of Kellogg:
(a).Directly or indirectly solicit the employment of or hire (whether as an
employee, officer, director, agent, consultant or independent contractor) any
person who is or was at any time during the previous year an officer, director,
representative, agent or employee of the Company. Employee further agrees not to
use, reproduce, or disclose to any other person or company any trade secrets or
other proprietary or confidential information of the Company that would enable
or assist that person or company to solicit, attempt to solicit, induce or
otherwise cause any such person to terminate his or her relationship with the
Company or to contract or associate with a competitor or potential competitor of
the Company; or
(b).Directly or indirectly, use, reproduce, or disclose to any other person or
company any trade secret or other proprietary or confidential information of the
Company to solicit, induce, divert or take away, or attempt to solicit, induce,
divert or take away, any customers, business or suppliers of Kellogg upon whom
Employee called, serviced, or solicited, or with whom Employee became acquainted
as a result of Employee’s employment with Kellogg, to end or alter his, her or
its relationship with Kellogg.
9.Non-Disparagement of the Company. Employee agrees not to engage in any form of
conduct or make any statements or representations that disparage, portray in a
negative light, or otherwise impair the reputation, goodwill or commercial
interests of the Company, or its past, present and future subsidiaries,
divisions, affiliates, successors, officers, directors, attorneys, agents and
employees. Notwithstanding this limitation, Employee and Kellogg agree that
nothing in this Agreement is intended to prevent or inhibit Employee from filing
a charge or a complaint with a government agency or otherwise participating in
or assisting a government investigation.
10.Employment Status. Employee understands and agrees that:
(a).Employee’s active employment with the Company will end effective June 30,
2019; and




- 4 -


Kellogg Company / Corporate Headquarters
One Kellogg Square / P.O. Box 3599 / Battle Creek, Michigan 49016-3599 (269)
961-2000



--------------------------------------------------------------------------------



(b).The Company has no obligation to reinstate, rehire, reemploy, recall, or
hire Employee in the future.
11.Disclosure of Any Material Information. As of the date Employee signs this
Agreement, Employee represents and warrants that Employee has disclosed to
Kellogg any information in Employee’s possession concerning any conduct
involving the Company or any of its officers, directors, representatives, agents
or employees that Employee has any reason to believe may be unlawful, or
violates Company policy or would otherwise reflect poorly on the Company in any
respect.
12.Return of Property. Employee agrees to return to the Company, no later than
the Departure Date, all property of the Company, regardless of the type or
medium (e.g., computer disk, CD-ROM, flash drive) upon which it is maintained,
including, but not limited to, all files, documents, correspondence, memoranda,
customer and client lists, prospect lists, subscription lists, contracts,
pricing policies, operational methods, marketing plans or strategies, product
development techniques or plans, business acquisition plans, employee records,
technical processes, designs and design projects, inventions, research project
presentations, proposals, quotations, data, notes, records, photographic slides,
photographs, posters, manuals, brochures, internal publications, books, films,
drawings, videos, sketches, plans, outlines, computer disks, computer files,
work plans, specifications, credit cards, keys (including elevator, pass,
building and door keys), identification cards, and any other documents, writings
and materials that Employee came to possess or otherwise acquired as a result of
and/or in connection with Employee's employment with the Company. If Employee
later finds any Company property in Employee’s possession, Employee agrees to
immediately return it. Employee further agrees not to maintain any copies of
said property or make any copies of said property available to any third-party.
13.Non-Admission of Liability. Employee understands and agrees that this
Agreement does not and will not be deemed or construed as an admission of
liability or responsibility by the Company for any purpose. Employee further
agrees that nothing contained in this Agreement can be used by Employee or any
other past, present or future employee of the Company in any way as precedent
for future dealings with the Company or any of its successors, officers,
directors, attorneys, representatives, agents or employees.
14.Releases, Representations and Covenants. In consideration of the compensation
and benefits provided pursuant to this Agreement, the sufficiency of which
Employee expressly acknowledges, Employee unconditionally and irrevocably
releases, waives and forever discharges the Company and its past, present and
future subsidiaries, divisions, affiliates, successors, and their respective
officers, directors, attorneys, agents and employees, from any and all legally
waivable claims or causes of action that Employee had, has or may have, known or
unknown, relating to Employee’s employment with and termination from the
Company, including but not limited to, any claims arising under Title VII of the
Civil Rights Act of 1964, as amended, Section 1981 of the Civil Rights Act of
1866, as amended, the Civil Rights Act of 1991, as amended, the Family and
Medical Leave Act of 1992, as amended, the Worker Adjustment and Retraining
Notification Act (including state and local analogues), the Age Discrimination
in Employment Act, as amended by the Older Workers Benefit Protection Act of
1990, the Americans with Disabilities Act of 1990, as amended, the Employee
Retirement Income Security Act of 1974, as amended; claims under any other
federal, state or local statute, regulation or ordinance; claims related to
severance pay, bonus, expense reimbursement, stock, stock options, ownership
interest, sick leave, holiday pay, vacation pay, life insurance, health or
medical insurance or any other employee or fringe benefit; breach of any express
or implied contract; breach of any implied covenant of good faith and fair
dealing; defamation;




- 5 -


Kellogg Company / Corporate Headquarters
One Kellogg Square / P.O. Box 3599 / Battle Creek, Michigan 49016-3599 (269)
961-2000



--------------------------------------------------------------------------------



slander; worker’s compensation; disability; personal injury; negligence;
discrimination or harassment on the basis of Employee’s race, color, national
origin, ancestry, religion, sex or pregnancy, age, physical or mental
disability, sexual orientation, marital or veteran status, or any other
characteristic protected by applicable state, federal or local law; retaliation;
negligent or intentional infliction of emotional distress; fraud;
misrepresentation; invasion of privacy; any and all other claims, including any
state or local wage and hour related claims that are subject to waiver, by which
Employee seeks any form of legal or equitable relief, damages, compensation or
benefits (except as set forth in subparagraph ((e)e), below); damages of any
nature, including compensatory, general, special or punitive damages; and/or
costs, fees or other expenses, including attorneys’ fees, incurred in connection
with any of these matters
(a).No Representation by Kellogg. Employee acknowledges that no Kellogg
employee, including any attorney or human resource representative, has provided
advice or counsel to Employee regarding the circumstances surrounding Employee’s
separation from employment with Kellogg, including the negotiation of any term
or provision set forth in this Agreement. Employee acknowledges that Employee’s
decision to execute this Agreement is without reliance upon any statements made
by any employee or representative of Kellogg.
(b).Covenant Not to Sue. To the maximum extent permitted by law, Employee agrees
not to sue or to institute or cause to be instituted any action in any federal,
state, or local court against the Company, including, but not limited to, the
claims released in this Paragraph 14.
(c).No Pending Claims/Withdrawal of Claims. Employee represents and warrants
that, with the exception of those types of claims listed in subparagraph (e),
below, as of the date Employee signs this Agreement, Employee, whether
individually or as part of a class or group, has no charges, claims or lawsuits
of any kind pending against the Company or any of its past, present and future
subsidiaries, divisions, affiliates, successors, or their respective officers,
directors, attorneys, agents and employees that fall within the scope of the
release set forth in this Paragraph 14. To the extent that Employee has such
pending charges, claims or lawsuits as of the date Employee signs this
Agreement, Employee agrees to disclose in writing to the Company all such
pending charges, claims or lawsuits and to obtain the immediate dismissal with
prejudice of such matters or withdraw from participation in such matters and to
provide written confirmation immediately of same (i.e., court order, and/or
agency determination) as a condition precedent to Kellogg’s obligations under
this Agreement (including, but not limited to, providing any compensation or
benefits under this Agreement).
(d).Remedies for Breach. If Employee breaches any portion of this Agreement or
disavows any portion of the release set forth in this Paragraph 14, Employee
acknowledges and agrees that, in addition to any damages, Employee shall be
obligated, to the maximum extent permitted by law, to reimburse Kellogg for all
amounts paid to Employee pursuant to this Agreement and under the Plan, and
Employee will be liable for all expenses, including costs and attorney’s fees,
incurred by any entity released in recovering those amounts or defending a
lawsuit or claim, regardless of the outcome. Employee also agrees and
acknowledges that if Employee breaches this Agreement, because it would be
impractical and excessively difficult to determine the actual damages to the
Company as a result of such breach, any remedies at law (such as a right to
monetary damages) would be inadequate. Employee, therefore agrees that, if
Employee breaches this Agreement, to the extent permitted by law the Company
shall have the immediate right (in addition to, and not in lieu of, any other
right or remedy available to it) to a temporary and permanent




- 6 -


Kellogg Company / Corporate Headquarters
One Kellogg Square / P.O. Box 3599 / Battle Creek, Michigan 49016-3599 (269)
961-2000



--------------------------------------------------------------------------------



injunctive relief from a court of competent jurisdiction, without posting any
bond or other security and without proof of actual damage.
(e).Exclusion for Certain Claims. Notwithstanding the foregoing, Kellogg and
Employee agree that the release given above shall not apply to any claims
arising after the date Employee signs this Agreement. Kellogg and Employee also
agree that nothing in this Agreement prevents Employee or the Company from
instituting any action to enforce the terms of this Agreement or challenge the
Agreement’s validity under the Age Discrimination in Employment Act, as amended,
or any other right or recovery that cannot by express and unequivocal terms of
law, be limited, waived or extinguished or released (such as claims for workers’
compensation, statutory unemployment benefits, or statutory disability
benefits), including those claims referred to in Paragraph 20 below. In
addition, Employee and Kellogg agree that nothing herein shall be construed to
prevent Employee from enforcing any rights Employee may have under the Employee
Retirement Income Security Act of 1974 to recover vested benefits, or to
prohibit Employee from filing a charge or otherwise cooperating or participating
in an investigation or proceeding conducted by any federal, state or local
agency. Employee understands and agrees that Employee is waiving the right to
recover monetary damages or other individual relief in connection with any such
charge, or investigation or in any proceeding brought by Employee or on
Employee’s behalf.
15.Preservation of Company Confidential Information. Employee acknowledges and
agrees that in the course employment with the Company, Employee acquired
confidential information that includes, by way of example only, trade secrets
(including organizational charts, reporting relationships, employee information
such as credentials, individual performance, skill sets, salaries and background
information), financial information, budgets, customer lists, vendor lists,
ideas, inventions, methods, designs, formulas, systems, improvements, prices,
discounts, business affairs, products, product specifications, manufacturing
processes, data and know-how and technical information of any kind whatsoever
unless such information has been publicly disclosed by authorized officials of
the Company. As a material condition of this Agreement, Employee agrees that
Employee will not, except as authorized in writing on behalf of the Company,
use, publish or disclose or authorize anyone to use, publish or disclose, any
secret or confidential information or knowledge concerning the business of the
Company. Employee additionally acknowledges and agrees that previously executed
Company confidentiality or non-disclosure agreements, if any, will continue to
remain in effect after the Departure Date.
16.Confidentiality of Agreement. Employee agrees that the terms of this
Agreement pertaining to compensation and benefits are confidential and shall be
kept strictly confidential. Employee agrees that the compensation and benefit
terms contained in this Agreement will not be disclosed to any third party
except for Employee’s spouse, tax or legal advisor(s), provided such parties
agree to keep such information confidential and, in the case of disclosure to
any advisor(s), only to the extent necessary to perform services, or except as
disclosure of such matters may be required by law. Employee agrees to assume
responsibility for any disclosure of the existence and terms of this Agreement
by such third parties.
17.Cooperation. Employee agrees to cooperate truthfully and fully with the
Company in connection with any and all existing or future investigations or
litigation of any nature brought against the Company involving events that
occurred during Employee’s employment with the Company. Employee agrees to
notify the Company immediately if subpoenaed or asked to appear as a witness in
any matter related to the Company. The Company will reimburse Employee for
reasonable out-of-pocket expenses




- 7 -


Kellogg Company / Corporate Headquarters
One Kellogg Square / P.O. Box 3599 / Battle Creek, Michigan 49016-3599 (269)
961-2000



--------------------------------------------------------------------------------



and, if approved in advance by the General Counsel of Kellogg, reasonable
attorney’s fees incurred as a result of such cooperation.
18.General.
(a).Severability. If any provision of this Agreement is found by a court of
competent jurisdiction to be unenforceable, in whole or in part, then that
provision will be eliminated, modified or restricted in whatever manner is
necessary to make the remaining provisions enforceable to the maximum extent
allowable by law.
(b).Successors. This Agreement will be binding upon, enforceable by, and inure
to the benefit of Employee and Kellogg, and Employee's personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees, and to any successor or assignee of Kellogg, but neither
this Agreement, nor any rights, payments, or obligations arising under this
Agreement may be assigned, pledged, transferred, or hypothecated by Employee.
(c).Controlling Law, Arbitration and Forum for Disputes. Employee agrees that
the laws of the State of Michigan will govern this Agreement. Employee and
Kellogg also agree that any controversy, claim or dispute between the parties,
directly or indirectly, concerning this Agreement, the breach of this Agreement
or Employee’s employment with Kellogg, including the termination thereof, will
only be resolved in individual arbitration before JAMS (Judicial Arbitration
Mediation Services) subject to JAMS’ Streamlined Arbitration Rules and
Procedures, unless the parties jointly agree to resolution in individual
arbitration before the American Arbitration Association (“AAA”), subject to the
AAA’s Employment Dispute Arbitration Rules. Employee understands and agrees that
by agreeing to arbitrate any aforementioned controversies, claims or disputes,
Employee and Kellogg are waiving the right to have such controversies, claims
and disputes heard or resolved by a jury. Notwithstanding their mutual agreement
to arbitrate disputes that may arise between them, and to waive their right to a
jury trial with respect to such disputes, Employee and Kellogg agree that either
may file an action in Court for the limited purpose of securing injunctive
relief in order to preserve the status quo pending arbitration, provided that
any such court action for injunctive relief is filed in the Circuit Court of
Calhoun County, Michigan or the United States District Court for the Western
District of Michigan, whichever court has jurisdiction over the subject matter
in dispute, and the parties expressly submit to the jurisdiction of said courts.
(d).Waiver. Neither party to this Agreement can discharge or waive any claim or
right arising out of a breach or default under this Agreement unless the
discharge or waiver is in writing and is signed by the party that will be bound
by the waiver or discharge. A waiver by either party to this Agreement of a
breach or default by the other party of any provision of this Agreement will not
be deemed a waiver of future compliance with that provision and that provision
will remain in full force and effect.
(e).Notices. All notices, requests, demands and other communications regarding
this Agreement must be in writing and delivered in person or sent by registered
or certified mail, postage prepaid, return receipt requested, and properly
addressed as follows:




- 8 -


Kellogg Company / Corporate Headquarters
One Kellogg Square / P.O. Box 3599 / Battle Creek, Michigan 49016-3599 (269)
961-2000



--------------------------------------------------------------------------------



To Kellogg:    Kellogg Company
One Kellogg Square
P.O. Box 3599
Battle Creek, MI 49016


Attention: Chief Legal Officer
To Employee:
At the address on file with the Company.

19.Defense of Trade Secrets Act Notice. Notwithstanding any provision in this
Agreement, Kellogg and Employee agree that nothing in this Agreement is intended
to impede Employee’s contact or communication with government officials and that
Employee has the right, without criminal or civil penalty, to disclose
confidential trade secrets to federal, state and local government officials, or
to an attorney, for the sole purpose of reporting or investigating a suspected
violation of law, and to disclose trade secrets in a document filed in a lawsuit
or other proceeding, but only if the filing is made under seal and protected
from public disclosure.
20.Whistleblower Activity Not Prohibited. Kellogg and Employee agree that
nothing in this Agreement prohibits Employee from filing a charge or otherwise
cooperating or participating in an investigation or proceedings with any
federal, state, or local agency and that this Agreement does not limit or
extinguish Employee’s right to receive an award for information provided to the
Securities and Exchange Commission.
21.Entire Agreement/Amendment. Employee agrees that this Agreement constitutes
the entire agreement between Employee and Kellogg, and that this Agreement
supersedes any and all prior and/or contemporaneous written and/or oral
agreements relating to Employee’s employment with the Company. Employee
acknowledges that this Agreement may not be modified except by written document,
signed by Employee and the Chief Legal Officer or VP Chief Counsel of Kellogg.
22.Knowing and Voluntary Action. Employee acknowledges that Employee has been
advised to consult an attorney before signing this Agreement. Employee further
acknowledges that Employee has read this Agreement and the Plan; has been given
a period of at least 21 days to consider this Agreement; understands its meaning
and application; and is signing of Employee’s own free will with the intent of
being bound by it. If Employee elects to sign this Agreement prior to the
expiration of 21 days, Employee has done so voluntarily and knowingly, without
any improper inducement or coercion by the Company.
23.Additional Agreement. Employee acknowledges and understands that the benefits
described in Paragraphs 2(a) through 2(f) of this Agreement are contingent upon
Employee’s execution and non-revocation of an Agreement in a form satisfactory
to the Company within 21 days after Employee’s Last Day of Work.
24.Revocation of Agreement. Employee further acknowledges that Employee may
revoke this Agreement at any time within a period of seven days following the
date Employee signs this Agreement. Notice of revocation must be made in writing
addressed to Kellogg in accordance with Paragraph 18(e) above. Such revocation
must be received by Kellogg by the close of business of the first




- 9 -


Kellogg Company / Corporate Headquarters
One Kellogg Square / P.O. Box 3599 / Battle Creek, Michigan 49016-3599 (269)
961-2000



--------------------------------------------------------------------------------



day following the end of the seven-day revocation period. This Agreement will
not become effective until after the time period for revocation has expired.
IN WITNESS OF WHICH, the parties have executed and agreed to this Agreement
consisting of 10 pages.
EMPLOYEE
 
KELLOGG COMPANY
 
 
 
/s/ Fareed A. Khan
 
By: /s/ Steven A. Cahillane                 
Fareed A. Khan
 
Steven A. Cahillane
 
 
 
Date: May 2, 2019    
 
Date: May 2, 2019
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







- 10 -


Kellogg Company / Corporate Headquarters
One Kellogg Square / P.O. Box 3599 / Battle Creek, Michigan 49016-3599 (269)
961-2000

